Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Services Agreement”) is made as of
April 17 2009, by and among (i) Walter Industries, Inc., a Delaware corporation
(“Walter”), on behalf of itself and each of the other Walter Entities (defined
below), and (ii) Walter Investment Management LLC, a Delaware limited liability
company (“Spinco”), on behalf of itself, its successors and each of the other
Spinco Entities (defined below).

 

WHEREAS, Walter, JWH Holding Company, LLC, a Delaware limited liability company
(“JWHHC”), Spinco and Hanover Capital Mortgage Holdings, Inc., a Maryland
corporation (“Hanover”), are party to that certain Second Amended and Restated
Agreement and Plan of Merger (as further amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”), pursuant to which
in connection to other related transactions, (i) certain assets and businesses
of JWHHC will be acquired by Walter and transferred to Spinco, (ii) prior to the
Effective Time on the Closing Date, Walter shall distribute all of the
outstanding limited liability company interests in Spinco to Walter’s
stockholders (such time of the distribution, the “Distribution Date”) and
(iii) at the Effective Time, Spinco shall merge into Hanover, with Hanover being
the Surviving Corporation following the Merger.  Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Merger
Agreement;

 

WHEREAS, the Spinco Entities currently receive certain services from and provide
certain services to the Walter Entities;

 

WHEREAS, each of the Walter Entities and the Spinco Entities desires that these
services continue to be provided after the Distribution Date, upon the terms and
conditions set forth in this Services Agreement.

 

In consideration of the mutual covenants and agreements contained in this
Services Agreement, the parties hereto hereby agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

1.1           Unless the context otherwise requires, the following terms (and
their singular or plural) used in this Services Agreement shall have the
meanings set forth below:

 

(a)         “Affiliate” shall have the meaning ascribed to such term in the
Merger Agreement after giving effect to the Distribution.

 

(b)        “Business Day” shall mean any day other than Saturday, Sunday or any
other day on which commercial banks are authorized to close or are closed in the
states of Florida and Maryland.

 

(c)          “Disclosing Party” shall have the meaning set forth in
Section 1.1(g) of this Services Agreement.

 

--------------------------------------------------------------------------------


 

(d)         “Distribution Date” shall have the meaning set forth in the recitals
to this Services Agreement,

 

(e)          “Force Majeure” shall have the meaning set forth in Section 7.1 of
this Services Agreement.

 

(f)           “Hanover” shall have the meaning set forth in the recitals to this
Services Agreement.

 

(g)        “Information” means any information obtained by a party to this
Services Agreement, its Affiliates and its and their respective officers,
directors, employees, agents, contractors and representatives (the “Receiving
Party”) from any other party to this Services Agreement, its Affiliates and its
and their respective officers, directors, employees, agents, contractors and
representatives (the “Disclosing Party”) concerning the past, present or future
business activities of these entities or persons, including any information
relating to customers and related personal data, pricing, methods, processes,
financial data, lists, technical data, apparatus, statistics, programs,
specifications, documentation, research, development or related information.

 

(h)         “JWHHC” shall have the meaning set forth in the recitals to this
Services Agreement.

 

(i)             “Merger Agreement” shall have the meaning set forth in the
recitals to this Services Agreement

 

(j)             “Person” means an individual, partnership, corporation, trust,
unincorporated association, or other entity or association.

 

(k)          “Provider” shall mean the particular Walter Entity or Spinco
Entity, in any given location, that is providing services or leasing or
subleasing property (as lessor) pursuant to this Services Agreement.

 

(l)            “Receiving Party” shall have the meaning set forth in
Section 1.1(g) of this Services Agreement.

 

(m)      “Recipient” shall mean the particular Walter Entity or Spinco Entity,
in any given location, that is receiving services or leasing or subleasing
property (as tenant) pursuant to this Services Agreement.

 

(n)         “Spinco” shall have the meaning set forth in the preamble to this
Services Agreement.

 

(o)         “Spinco Entities” means, collectively, Spinco and any of its
subsidiaries that are listed as Recipients on Schedule A or as Providers on
Schedule B.

 

(p)         “Spinco Provided Services” shall have the meaning set forth in
Section 2.2 of this Services Agreement.

 

(q)         “Term” shall have the meaning set forth in Section 5.1 of this
Services Agreement.

 

--------------------------------------------------------------------------------


 

(r)            “Walter” shall have the meaning set forth in the preamble to this
Services Agreement.

 

(s)          “Walter Entities” means, collectively, Walter and any of its
subsidiaries that are listed as Providers on Schedule A or as Recipients on
Schedule B.

 

(t)            “Walter Provided Services” shall have the meaning set forth in
Section 2.1 of this Services Agreement.

 

Other terms are used as defined elsewhere herein.

 

ARTICLE 2.

 

SERVICES

 

2.1           Walter Provided Services. Pursuant to the terms of this Services
Agreement, the Walter Entities agree to provide, or cause to be provided, to the
respective Spinco Entities the services described in Schedule A to this Services
Agreement (the “Walter Provided Services”).

 

2.2           Spinco Provided Services. Pursuant to the terms of this Services
Agreement, the Spinco Entities agree to provide, or cause to be provided, the
services described in Schedule B to this Services Agreement (the “Spinco
Provided Services”).

 

2.3           Other Services. If, after the execution of this Services
Agreement, the parties determine that a service provided by the Walter Entities
to the Spinco Entities or by the Spinco Entities to the Walter Entities prior to
the date hereof was omitted from the Schedules to this Services Agreement, then
the parties shall negotiate in good faith to agree to the terms and conditions
upon which such services would be added to this Services Agreement, it being
agreed that the charges for such services should be determined on a basis
consistent with the methodology for determining the initial prices provided for
in Section 3.3.

 

ARTICLE 3.

 

COMPENSATION

 

3.1           Compensation for Walter Provided Services. Subject to Section 3.4,
the compensation for the Walter Provided Services for the duration of the Term
shall be as described for each individual service provided as set forth on
Schedule A, plus applicable sales or value-added taxes, if any.

 

3.2           Compensation for Spinco Provided Services. Subject to Section 3.4,
the compensation for the Spinco Provided Services for the duration of the Term
shall be as described for each individual service as set forth on Schedule B,
plus applicable sales or value-added taxes, if any.

 

3.3           Methodology for Determining Prices. The parties agree that the
prices charged by a

 

--------------------------------------------------------------------------------


 

Provider for any service provided hereunder shall be sufficient to cover such
Provider’s reasonable estimate of its actual costs and, if applicable,
consistent with the prices such Provider would charge to an affiliate, in each
case without taking into account any profit margin or projected savings from
increased efficiency.

 

3.4           Price Adjustments. It is the intent of the parties that the prices
set forth on the Schedules hereto are consistent with the methodology for
determining prices as described in Section 3.3. If the parties determine in good
faith that the initial prices set forth on the Schedules hereto are not
consistent with such methodology, then the parties shall negotiate in good faith
to adjust such prices in a manner that is consistent with such methodology.

 

3.5           Allocation of Certain Expenses.

 

(a)           (i)  In respect of software applications which are resident in the
Spinco Entities while they are affiliates of the Walter Entities, Spinco shall
bear the costs and expenses of obtaining any and all licenses for such software
applications for Spinco.

 

(ii)  Walter and Spinco shall cooperate in good faith to minimize the costs and
expenses to be incurred pursuant to this Section 3.5(a).

 

(b)         Walter and Spinco shall each bear the costs and expenses of
obtaining any and all consents from third parties which may be necessary in
connection with the other party’s provision of services to the Recipient
hereunder.

 

3.6           Terms of Payment; Dispute Resolution.

 

(a)          Except as otherwise expressly provided herein, Providers shall
invoice Recipients monthly (or, if mutually agreeable to Provider and Recipient,
quarterly or semi-annually) in arrears for the services provided by them under
this Services Agreement. Payment in U.S. dollars shall be made by Recipients
within 30 days after receipt of any invoice. No Recipient shall withhold any
payments to its Provider under this Services Agreement, and no Provider shall
withhold the provision of any services to its Recipient, notwithstanding any
dispute that may be pending between them, whether under this Services Agreement
or otherwise (any required adjustment being made on subsequent invoices), unless
such withholding is provided for in an arbitration award in accordance with
Section 9.7 of this Services Agreement.

 

(b)           If there is a dispute between any Recipient and any Provider
regarding the amounts shown as billed to such Recipient on any invoice, such
Provider shall furnish to such Recipient reasonable documentation to
substantiate the amounts billed including, but not limited to listings of the
dates, times and amounts of the services in question where applicable and
practicable. Upon delivery of such documentation, such Recipient and such
Provider shall cooperate and use their best efforts to resolve such dispute
among themselves. If such disputing parties are unable to resolve their dispute
within thirty (30) calendar days of the initiation of such procedure, and such
Recipient believes in good faith and with a reasonable basis that the amounts
shown as billed to such Recipient are inaccurate or are otherwise not in
accordance with the terms of this Services Agreement, then such Recipient shall
have the right, at its own expense

 

--------------------------------------------------------------------------------


 

(subject to any award or allocation of expenses included in any judgment
rendered by the arbitrator as set forth in Section 9.7 hereof), to commence
arbitration in accordance with Section 9.1 of this Services Agreement.

 

ARTICLE 4.

 

OCCUPANCY RIGHTS

 

4.1           Any employee of a Walter Entity or Spinco Entity who is located at
a facility of the other party may remain at such location for a period not to
exceed 180 days after the date of the spin-off; provided, however, that such
employee shall be required to adhere to all applicable security restrictions and
guidelines at such facility. Thereafter, the owner of such facility may require
such employee(s) to vacate the premises unless, prior to such time, the parties
have executed a formal lease or other occupancy arrangement upon commercially
reasonable terms that are mutually acceptable to the parties.

 

ARTICLE 5.

 

TERM

 

5.1           Term. Except as expressly provided otherwise in this Services
Agreement, or with respect to specific services as indicated on the Schedules
hereto, the term of this Services Agreement shall commence on the Distribution
Date and shall expire automatically at the time the term of every service
described on the Schedules hereto terminates (the “Term”). The obligation of any
Recipient to make a payment for services previously rendered shall not be
affected by the expiration of the term and shall continue until full payment is
made.

 

5.2           Termination of Individual Services. Each of the individual
services described on the Schedules hereto has a separate term which, in respect
of some services, includes a right of extension. Unless earlier terminated
pursuant to the following sentence, the obligation of a Provider to provide a
service will terminate upon the expiration of the term of such service.
Effective between the respective Provider and Recipient, a Recipient
may terminate at any time during the Term any individual service provided under
this Services Agreement on a service-by-service basis (and/or
location-by-location basis where an individual service is provided to multiple
locations of a Recipient) upon written notice to the Provider identifying the
particular service (or location) to be terminated and the effective date of
termination, which date shall not be less than 30 days after receipt of such
notice unless the Provider otherwise agrees. Effective upon the termination of
any service, an appropriate reduction will be made in the fees charged to such
Recipient.

 

ARTICLE 6.

 

CERTAIN COVENANTS

 

6.1           Points of Contact. Each Provider and Recipient shall name a point
of contact which shall be added to the Schedules hereto. Such points of contact
shall be responsible for the

 

--------------------------------------------------------------------------------


 

implementation of this Services Agreement between the respective Provider and
its Recipient, including resolutions of any issues that may arise during the
performance hereunder on a day-to-day basis.

 

6.2           Cooperation; Reasonable Care.

 

(a)          The parties will cooperate (using reasonable commercial efforts) to
effect a smooth and orderly transition of the services provided hereunder from
the Providers to the respective Recipients including, without limitation, the
separation of the Spinco Entities from the Walter Entities; provided, however,
that this Section 6.2 shall not require any party hereto to incur any
out-of-pocket expenses unless and except as expressly provided otherwise herein.

 

(b)         Each Provider shall perform the services that it is required to
provide to its respective Recipient(s) under this Services Agreement with
reasonable skill and care and shall use at least that degree of skill and care
that it would exercise in similar circumstances in carrying out its own
business. Each Provider shall take necessary measures to protect the respective
Recipient’s data that is processed by such Provider from destruction, deletion
or unauthorized change and allow its recovery in events of Force Majeure;
provided, however, that a Provider shall be deemed to have satisfied this
obligation if the measures taken to protect and recover a Recipient’s data are
equivalent to what it uses in carrying out its own business.

 

6.3           Migration Projects. Each Provider will provide the respective
Recipient with reasonable support necessary to transition the services, which
may include consulting and training and providing reasonable access to data and
other information and to Provider’s employees; provided, however, that such
activities shall not unduly burden or interfere with Provider’s business and
operations. Where required for transitioning the services, the Recipient’s
employees will be granted reasonable access to the respective Provider’s
facilities during normal business hours.

 

6.4           Further Assurances. From time to time after the date hereof,
without further consideration, each party shall execute and deliver such formal
lease or license agreements as another party may reasonably request to evidence
any lease or license provided for herein or contemplated hereby.

 

6.5           Certain Disbursements/Receipts. The parties hereto contemplate
that, from time to time, including following the Merger, Walter Entities and/or
Spinco Entities (any such party, the “Paying Party”), as a convenience to
another Spinco Entity or Walter Entity, as the case may be (the “Responsible
Party”), in connection with the transactions contemplated by this Services
Agreement, may make certain payments that are properly the responsibility of the
Responsible Party (any such payment made, a “Disbursement”). Similarly, from
time to time, Walter Entities and/or Spinco Entities (any such party, the
“Payee”) may receive from third parties certain payments to which another Spinco
Entity or Walter Entity, as the case may be, is entitled (any such party, the
“Other Party”, and any such payment received, a “Receipt”).

 

--------------------------------------------------------------------------------


 

(a)          Disbursements.

 

(i)           For Disbursements made by check, the Responsible Party will
reimburse the Paying Party within three (3) Business Days after written notice
of such Disbursement has been given to the Responsible Party.

 

(ii)          In case of a Disbursement by electronic funds, if written notice
has been given by 2:00 p.m. on the Business Day prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment on the date the Disbursement is made by the Paying Party.
If notice as provided above has not been given prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment within one Business Day after receipt by the Responsible
Party of such notice from the Paying Party.

 

(iii)         A Paying Party shall provide such supporting documentation
regarding Disbursements for which it is seeking reimbursement as the Responsible
Party may reasonably request.

 

(b)         Receipts. A Payee shall remit Receipts to the Other Party within one
Business Day of receipt thereof.

 

(c)          Certain Exceptions. Notwithstanding anything to the contrary set
forth above, if with respect to any particular transaction(s), it is impossible
or impracticable under the circumstances to comply with the procedures set forth
in Sections 6.5(a) or 6.5(b) hereof (including the time periods specified
therein), the parties will cooperate to find a mutually agreeable alternative
that will achieve substantially similar economic results from the point of view
of the Paying Party or the Other Party, as the case may be (i.e., an alternative
pursuant to which the Paying Party will not incur any material interest expense
or the Other Party will not be deprived of any material interest income);
provided, however, that if a Payee cannot comply with the procedures set forth
in Section 6.5(b) hereof because it does not become aware of a Receipt on behalf
of the Other Party, then the Payee shall remit such Receipt (without interest
thereon) to the Other Party within one Business Day after the Payee becomes
aware of such Receipt.

 

(d)         Funding of Payroll. Notwithstanding anything which may be to the
contrary set forth in Sections 6.5(a) or 6.5(c) hereof, payroll disbursed by or
at the direction of a Walter Entity as part of the Walter Provided Services
shall be funded in immediately available funds to an account as directed by such
Walter Entity on the day the direct deposits are issued to Spinco employees;
provided, that such Walter Entity notifies the respective Spinco Entity by
3:00 p.m. on the Business Day prior to the date of disbursement of the funding
requirement amount (which amount shall be grossed up to include any social
security and medicare taxes and any other related disbursements made in
connection with the payroll payment to the respective employee).

 

(e)          Interest Rate. Any payments required by sections 6.5(a) or
6.5(b) that are not paid by the Responsible Party or the Payee, as the case may
be, within the applicable periods of time set forth in such sections, and that
are not otherwise subject to the exceptions set forth in Section 6.5(c), shall
accrue interest thereon calculated daily at the “Prime Rate” as published by the
Wall Street Journal.

 

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

FORCE MAJEURE

 

7.1           Force Majeure. No Provider shall bear any responsibility or
liability for any losses, damages, liabilities, claims, costs or expenses,
including attorneys’, accountants’ or experts’ fees (“Damages”) arising out of
any delay, inability to perform or interruption of its performance of
obligations under this Services Agreement due to any acts or omissions of
Recipient or for events beyond its reasonable control (hereinafter referred to
as “Force Majeure”) including, without limitation, acts of God, act of
governmental authority, act of the public enemy or due to war, riot, flood,
civil commotion, insurrection, labor difficulty, severe or adverse weather
conditions, lack of or shortage of electrical power, malfunctions of equipment
or software programs or any other cause beyond the reasonable control of the
Provider whose performance is affected by the Force Majeure event.

 

ARTICLE 8.

 

INDEMNITY

 

8.1           Indemnity.

 

(a)          The Walter Entities and Spinco Entities, in both instances jointly
and severally among such Entities, will each indemnify and hold harmless the
other, their agents, employees and invitees, against all liabilities, claims,
losses, damages, death or personal injury of whatever nature or kind, arising
out of their respective performance of this Services Agreement or the entry of
their respective agents, employees or invitees in the premises of the other, to
the extent occasioned by their own willful misconduct or negligent actions or
omissions or the willful misconduct or negligent actions or omissions of their
respective agents, employees or invitees.

 

(b)           Notwithstanding the foregoing, no party shall be entitled to any
damages with respect to lost profits or other consequential damages or punitive
damages with respect to the performance by any other party under this Services
Agreement.

 

ARTICLE 9.

 

MISCELLANEOUS

 

9.1           Resolution of Disputes; Continuation of Services Pending Outcome
of Dispute. In the event of any dispute between the parties or between Providers
and Recipients, the parties agree to be bound by the arbitration procedures set
forth in Section 9.7 of this Services Agreement. Notwithstanding the existence
of any dispute between the parties, no Provider shall discontinue any service
provided for herein, unless so provided in an arbitral determination that the
respective Recipient is in default of an obligation under this Services
Agreement.

 

--------------------------------------------------------------------------------


 

9.2           Confidentiality.

 

(a)           Disclosure.

 

(i)            The Receiving Party shall hold all the Disclosing Party’s
Information in confidence for the Disclosing Party and, except as set forth in
this Services Agreement (including in the Schedules hereto) or as otherwise may
be documented by the Disclosing Party in writing, the Receiving Party shall not
disclose to any person, firm or enterprise, or use for its own benefit, any such
Information. The Receiving Party may disclose Information of the Disclosing
Party to its Affiliates and its and their officers, directors, employees,
agents, contractors and representatives on a need-to-know basis and solely as
required in order for the parties and their Affiliates to perform their
respective obligations under this Services Agreement.  Without limiting the
foregoing, Walter, Spinco and their respective Affiliates shall (A) advise each
of their respective officers, directors, employees, agents, contractors and
representatives having access to or using such Information of the
confidentiality requirements in this Services Agreement, (B) cause each such
officer, director, employee, agent, contractor and representative to comply with
the confidentiality requirements set forth in this Services Agreement
(including, without limitation, taking all reasonable measures, at its sole
expense, to restrain such officer, director, employee, agents, contractor and
representative from any prohibited or authorized disclosure or use of the
Information) and (C) be responsible for any breach of such confidentiality
requirements set forth in this Agreement by any of their respective Affiliates,
officers, directors, employees, agents, contractors and representatives.

 

(ii)           The obligation of confidentiality contained in this Services
Agreement shall not apply to the extent that: (A) the Receiving Party is
required to disclose information by Law to which the Receiving Party is subject,
provided, that the Receiving Party shall not make any such disclosure without
first notifying the Disclosing Party and allowing the Disclosing Party a
reasonable opportunity to seek injunctive relief from (or a protective order
with respect to) the obligation to make such disclosure; or (B) (I) the
disclosed information was or becomes publicly available other than as a result
of the action of the Receiving Party in violation hereof, or (II) the disclosed
information was received by the Receiving Party after the date hereof on an
unrestricted basis from a source unrelated to the Disclosing Party and not known
by the Receiving Party to be under a duty of confidentiality to the Disclosing
Party.

 

(b)           Document Retention.  Promptly after the termination or expiration
of this Services Agreement, each Receiving Party shall furnish, upon reasonable
request and at the expense of the Disclosing Party, to the Disclosing Party all
copies (in whatever form or medium) of all such Information in the possession of
Receiving Party.  Notwithstanding the termination or expiration of this Services
Agreement or any of the services provided hereunder, each Receiving Party shall
maintain indefinitely the confidentiality of any such retained record to the
same extent required under this Services Agreement.

 

9.3           Notices. All notices, consents, waiver, claims and other
communications hereunder (each a “Notice”) shall be in writing and shall be
(a) personally delivered, (b) deposited, prepaid in a nationally established
overnight delivery firm such as Federal Express, (c) mailed by certified mail,
return receipt requested, or (d) transmitted by facsimile as follows:

 

--------------------------------------------------------------------------------


 

As to Walter or any other Walter Entity:

 

Walter Industries, Inc.

 

4211 W. Boy Scout Blvd., 10th Floor

 

Tampa, FL 33607

 

Attention: General Counsel

 

Fax No.: (813) 871-4420

 

As to Spinco or any other Spinco Entity:

 

Walter Investment Management LLC

 

4211 W. Boy Scout Blvd., 4th Floor

 

Tampa, FL 33607

 

Attention: General Counsel

 

Fax No.: (813) 871-[ ]

 

or to any other address which such party may have subsequently communicated to
the other party by a Notice given in accordance with the provisions of this
Section. Each Notice shall be deemed given and effective upon receipt (or
refusal of receipt).

 

9.4           Entire Agreement. This Services Agreement and the Schedules
attached hereto contain every obligation and understanding between the parties
relating to the subject matter hereof and merge all prior discussion,
negotiations and agreements, if any, between them, and none of the parties shall
be bound by any representations, warranties, covenants or other understandings,
other than as expressly provided herein or therein.

 

9.5           Waiver and Amendment. Any representation, warranty, covenant, term
or condition of this Services Agreement which may legally be waived, may be
waived, or the time of performance thereof extended, at any time by the party
hereto entitled to the benefit thereof, and any term, condition or covenant
hereto may be amended by the parties hereto at any time. Any such waiver,
extension or amendment shall be evidenced by an instrument in writing executed
on behalf of the appropriate party by a Person who has been authorized by such
party to execute waivers, extensions or amendments on its behalf. No waiver by
any party hereto, whether express or implied, of its rights under any provisions
at any other time or a waiver of such party’s rights under any other provision
of this Services Agreement. No failure by any party hereto to take any action
against any breach of this Services Agreement or default by another party shall
constitute a waiver of the former party’s right to enforce any provision of this
Services Agreement or to take action against such breach or default or any
subsequent breach or default by such other party.

 

9.6           Severability. In the event that any one or more of the provisions
contained in this Services Agreement shall be declared invalid, void or
unenforceable, the remainder of the provisions of this Services Agreement shall
remain in full force and effect, and such invalid, void or unenforceable
provision shall be interpreted as closely as possible to the manner in which it
was written.

 

9.7           Governing Law; Jurisdiction. This Services Agreement shall be
interpreted and construed in accordance with the laws of New York applicable to
contracts made and to be performed therein.  Neither party shall commence any
proceeding against the other party under this Services

 

--------------------------------------------------------------------------------


 

Agreement unless and until the parties shall have attempted in good faith to
settle the underlying dispute through negotiation or mediation for a period of
not less than 30 days. If the parties have not resolved the dispute within 30
days, then either party may initiate arbitration by notifying the other party in
writing that arbitration is demanded. The arbitration shall be conducted in
accordance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration (the “Rules”) by one arbitrator. Unless the parties
agree on an individual arbitrator by name, each party shall appoint
one arbitrator, obtain its appointee’s acceptance of such appointment, and
deliver written notification of such appointment and acceptance to the other
party within 10 days after delivery of the written notice demanding arbitration.
The two party appointed arbitrators shall then jointly appoint a third
arbitrator, obtain the appointee’s acceptance of such appointment and notify the
parties in writing of such appointment and acceptance within 10 days after their
appointment and acceptance. The arbitrator appointed by the two party-appointed
arbitrators shall serve as the sole arbitrator. If the party appointed
arbitrators fail to appoint an arbitrator within the time limits specified
herein, the CPR Institute for Dispute Resolution shall appoint the arbitrator in
accordance with Article 6 of the Rules. Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise agreed, the place of the arbitration shall be Tampa, Florida.

 

9.8           Counterpart Execution. This Services Agreement may be executed in
counterparts with the same effect as if all of the parties had signed the same
document. Such counterparts shall be construed together and shall constitute one
and the same instrument, notwithstanding that all of the parties are not
signatories to the original or the same instrument, or that signature pages from
different counterparts are combined. The signature of any party to one
counterpart shall be deemed to be a signature to and may be appended to any
other counterpart.

 

9.9           Assignment. This Services Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that this Agreement may not be assigned by either party to any
Person without the prior written consent of the other party, which consent shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing,
(i) either party may assign any of its rights and obligations under this
Services Agreement, in whole or in part, to one or more wholly owned
subsidiaries of such party; (ii) any party so assigning this Services Agreement
shall remain fully liable to the other party for the performance by any assignee
of any obligation of such party so assigned, and (iii) each party hereto
acknowledges and consents to the assignment, by operation of law or otherwise,
of this Services Agreement to the successor in interest of Spinco pursuant to
the Merger, and this Services Agreement shall remain binding and in full force
and effect following the Merger.  Any purported assignment in violation of this
Section 9.8 shall be void.

 

9.10         No Third Party Beneficiary. Nothing expressed or implied in this
Services Agreement is intended, or shall be construed, to confer upon or give
any Person other than the parties hereto, their respective successors and
permitted assigns and the indemnities, any rights or remedies under or by reason
of this Services Agreement.

 

9.11         Headings and Interpretation. Titles and headings to articles and
sections herein and titles to the Schedules are inserted for convenience of
reference only and are not intended to be a

 

--------------------------------------------------------------------------------


 

part of or to affect the meaning or interpretation of this Services Agreement.
The Schedules referred to herein shall be construed with and as an integral
part of this Services Agreement to the same extent as if they were set forth
verbatim herein.

 

9.12         Survival. Notwithstanding anything to the contrary herein, the
rights and obligations of the parties under this Services Agreement which by
their nature would continue beyond the termination of this Services Agreement,
including but not limited to those set forth in Sections 3.6, 6.5, 8.1, 9.1, 9.2
and 9.7, shall survive termination of this Services Agreement.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
parties hereto have duly executed this Services Agreement as of the date first
written above.

 

Spinco Entities:

 

Walter Entities:

 

 

 

Walter Investment Management LLC

 

Walter Industries, Inc.

 

 

 

 

 

 

 

/s/

 

 

/s/

Name:

Mark J. O’Brien

 

Name:

Victor P. Patrick

Title:

President and Chief Executive Officer

 

Title:

Vice Chairman, Chief Financial Officer and General Counsel

 

--------------------------------------------------------------------------------